Title: [Tuesday March 5. 1776.]
From: Adams, John
To: 


      Tuesday March 5. 1776. Congress resolved itself into a Committee of the whole to take into their consideration the Letter from General Washington of the 14th of Feb. and the Papers enclosed and after some time the President resumed the Chair and Mr. Harrison reported, that the Committee have had under their consideration the Letters and Papers to them referred, but have come to no resolution thereon.
      Resolved that the Letter from General Washington, so far as it has not been considered by the Committee of the whole be referred to the Committee to whom his other Letters, of the 24. and 30th of January were referred.
     